Citation Nr: 0928014	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-26 673	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD), lumbar spine, L5-S1, prior to June 4, 2005, to 
a rating higher than 20 percent from June 5, 2005 to June 27, 
2007, and to a rating higher than 40 percent from June 28, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to 
November 1952.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO found 
that there had been clear and unmistakable error (CUE) in a 
prior, June 2003 RO rating decision that denied service 
connection for a back disability.  The April 2005 decision 
revised the prior decision by granting service connection for 
lumbar spine DDD and DJD, and assigning a 10 percent rating, 
effective February 10, 2003.

Subsequent RO rating decisions increased the rating for the 
Veteran's lumbar spine DDD and DJD to 20 percent, effective 
June 5, 2005, and to 40 percent, effective June 28, 2007.


FINDING OF FACT

On June 11, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant was scheduled for a 
videoconference hearing on June 11, 2009.  However, on that 
date, the Board received from him a statement in support of 
claim (VA Form 21-4138) requesting that all pending appeals 
be cancelled.  Thus, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


